Citation Nr: 0434221	
Decision Date: 12/29/04    Archive Date: 01/05/05

DOCKET NO.  03-01 695A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for residuals of a low 
back injury.

2.  Entitlement to service connection for dysthymic disorder 
or depression.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for irregular 
heartbeat.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The appellant had active service from June 1944 to June 1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2002 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  The RO denied entitlement to service 
connection for residuals of a low back injury, dysthymic 
disorder or depression, tinnitus, hypertension, and irregular 
heartbeat.

A personal videoconference hearing requested by the appellant 
was scheduled in October 2004; however, the appellant did not 
show for the hearing and a request for postponement had not 
been received and granted.  The appellant's representative 
has requested that the appellant be contacted as to whether 
he still desires a personal hearing.  However, no further 
request for a Board hearing will be granted in the same 
appeal unless such failure to appear was with good cause and 
the cause for the failure to appear arose under such 
circumstances that a timely request for postponement could 
not have been submitted prior to the scheduled hearing date.  
That situation is not shown in this case.  Therefore, the 
case will be decided as though the request for a hearing had 
been withdrawn.  38 C.F.R. § 20.704 (2004).  

The issue of entitlement to service connection for tinnitus 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will provide notification to 
the appellant when further action is required on his part.




FINDINGS OF FACT

1.  The service medical records are negative for complaints, 
findings, or diagnosis of a low back injury, dysthymic 
disorder or depression, hypertension, or irregular heartbeat.  

2.  There is no competent medical evidence of record relating 
the appellant's dysthymic disorder or depression to any 
disease or injury which occurred during active military 
service.  

3.  Post-service medical records show complaints of an 
irregular heartbeat, but recent private treatment records and 
at a VA examination in February 2002, an irregular heartbeat 
was not shown.  No underlying disability for an irregular 
heart beat is shown in the evidence of record.

4.  There is no competent medical evidence of record that 
arthritis of the thoracolumbar spine or hypertension were 
manifested during the appellant's active military service or 
to a degree of 10 percent or more within one year of his 
discharge from such service, or that arthritis of the 
thoracolumbar spine or hypertension were otherwise related to 
the appellant's active military service.


CONCLUSIONS OF LAW

1.  Claimed residuals of a low back injury (to include 
arthritis of the thoracolumbar spine) were not incurred in or 
aggravated by the appellant's active military service, nor 
may arthritis of the thoracolumbar spine be presumed to have 
been incurred in or aggravated by such service.  38 U.S.C.A. 
§§ 101(16), 1101, 1110, 1112, 5103, 5103A, 5107(a) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2004).

2.  A dysthymic disorder and/or depression was not incurred 
in or aggravated by active military service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107(a) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2004).  

3.  Hypertension was not incurred in or aggravated by the 
appellant's active military service, nor may hypertension be 
presumed to have been incurred in or aggravated by such 
service.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 5103, 
5103A, 5107(a) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2004).

4.  An irregular heart beat was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107(a) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  The issue currently before the Board arose from a 
claim received in January 2001.  The regulatory amendments 
became effective November 9, 2000, except for the amendment 
to 38 C.F.R. § 3.156(a), which became effective on August 29, 
2001.  In this case, the VCAA and its implementing 
regulations are accordingly generally applicable.  See 
Holliday v. Principi, 14 Vet. App. 280 (2000) (the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims (Court) stated that, under the 
VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  

Considering both the decision of the Court in Pelegrini and 
the opinion of the General Counsel, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below.

In a letter dated in February 2001, the RO informed the 
appellant of the VCAA and its effect on his claim.  In 
addition, the appellant was advised, by virtue of a detailed 
December 2002 statement of the case (SOC) and a supplemental 
statement of the case (SSOC) dated in August 2004 issued 
during the pendency of this appeal, of the pertinent law, and 
what the evidence must show in order to substantiate his 
claim.  We therefore believe that appropriate notice has been 
given in this case.  The appellant responded to the RO's 
communications with additional evidence and argument, and was 
afforded an examination, thus curing (or rendering harmless) 
any previous omissions.  Further, the claims file reflects 
that the December 2002 SOC contained the new duty-to-assist 
regulation codified at 38 C.F.R. § 3.159 (2004).  See Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  Additional records were 
requested from National Personnel Records Center (NPRC), 
which replied that after an extensive and thorough search, 
NPRC was unable to locate the records identified in the 
request.  The reply indicated that either the records did not 
exist, NPRC did not have them, or that further efforts to 
locate them at NPRC would be futile.   

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Pertinent legal criteria for service connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
With chronic disease shown as such in service (or within a 
pertinent presumption period under 38 C.F.R. § 3.307) so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  To show chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumption period) is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Where a veteran served continuously for 90 days or more 
during a period of war and hypertension or arthritis becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1101, 1112, 1113 (West 2002); 38 
C.F.R. § 3.307, 3.309 (2004).

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Service connection may also be granted if the evidence shows 
that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).

The Court held in Savage that the "continuity of 
symptomatology" provision of 38 C.F.R. § 3.303(b) may 
obviate the need for medical evidence of a nexus between 
present disability and service.  See Savage, 10 Vet. App. at 
497.  The only proviso is that there be medical evidence on 
file demonstrating a relationship between the appellant's 
current disability and his post-service symptomatology, 
unless such a relationship is one as to which a lay person's 
observation is competent.

III.  Analysis

As previously stated, for entitlement to service connection, 
there must be competent medical evidence of a nexus between 
the in-service findings and diagnoses, the post-service 
symptoms, and a current diagnosed disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

In January 2001, the appellant submitted an informal claim 
for entitlement to service connection for multiple disorders.  
He stated that he had previously filed a claim for pension in 
1995 that was denied, and now sought entitlement to service 
connection for the conditions identified in his pension 
claim, namely, in pertinent part, a back injury, high blood 
pressure, irregular heartbeat, and clinical depression.  

The service medical records (SMRs) show, in addition to what 
is reported below, that while in the reserves in March and 
July 1951 the appellant had no defects considered disabling 
and was found physically qualified for active training duty.  
In late July 1951, he was examined and found physically 
qualified and aeronautically adapted for combat air crewman.  

With regard to the disabilities claimed and discussed below, 
the Board has carefully considered the appellant's 
statements, and does not doubt his sincerity.  He is 
certainly competent, as a layman, to report that as to which 
he has personal knowledge.  See Layno v. Brown, 6 Vet. App. 
465, 470 (1994).  He is not, however, competent to offer his 
medical opinion as to cause or etiology of the claimed 
disability, because there is no evidence of record that the 
appellant has specialized medical knowledge.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opinion on matter requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
appellant's statements, no matter how sincerely made, are not 
competent medical evidence as to a causal relationship 
between any current disorders claimed and active service, or 
as to claimed continuity of symptomatology demonstrated after 
service.

A.  Residuals of a low back injury

The veteran's SMRs are negative for any complaints, findings, 
or diagnosis of a back injury.  At the discharge examination 
in June 1946, his spine was clinically evaluated as normal.  
It was noted that he had enlisted in the inactive reserve.  
When the appellant was examined in November 1950 for transfer 
to the organized reserve, no significant abnormalities of the 
spine were found.  He denied having any bone, joint, or other 
deformity; or arthritis.  

In the appellant's claim for pension received in March 1995, 
his listed disabilities included a back injury that began in 
August 1994.   

The appellant was afforded a VA Compensation and Pension 
(C&P) general medical examination in February 2002.  He 
reported that on December 17, 1945, he was seen in sick bay 
after a seaplane in which he was flying crashed, he fell into 
the sea, and was pulled out.  He reported that since that 
time he had been having back problems.  He described symptoms 
of getting a catch in the back with spasms most of the time 
on the right side, mainly in the lumbar region, without 
radiation to the extremities.  The clinical findings were 
reported.  The pertinent diagnosis was that lumbar spine 
degenerative disease was suspected.  The X-ray did not show 
degenerative disc disease, but showed degenerative 
osteophytosis.  

With his notice of disagreement, received in April 2002, the 
appellant provided a statement wherein he described various 
incidents that occurred during service.  For December 3, 
1945, he indicated that the incident on that date was when he 
fell into the Yellow Sea.  Prior to take off, he was up on 
the wing, whereupon his feet went out from under him and he 
slid into the water backwards.  The captain pumped water out 
of him and they proceeded with the flight.  He stated that on 
December 10th he was in sick bay with a fever for two days.  
On December 17th the entry reflects that he became sick again 
and was in sick bay for symptoms of swollen glands in the arm 
pit and groin.  His skipper had him released to be air-lifted 
to a hospital in Hawaii.  He flew on December 23rd and 24th.  
On a December 25th flight, the plane crash-landed on the 
water.  Everyone had to go to the hospital to be checked out, 
and he remained there for four days.  On December 30th he 
flew to Hawaii.  On January 3, 1946, he was hospitalized for 
treatment of an illness; he improved, and was released on 
January 20, 1946.  

The appellant submitted flight logs which show that he served 
as crew member in December 1945 on flights on the 3rd, 23, 
24, 25, and 30th.  The flight log for January 1946 indicates 
that he flew on January 22 and January 25.  The record is 
annotated to the effect that from January 13 to 21 he was in 
the hospital with a temperature and gland problem.  

In another claim for pension, received in January 2003, the 
appellant stated that a low back injury and depression 
prevented him from working and that these disabilities began 
in 1945.

Private medical records for a period from June 1998 to May 
2004 show that in June 1999 he complained of occasional aches 
in his low back.  In April 2002, the appellant stated that he 
still had pain in his left flank.  He reported having been 
evaluated by VA for a possible service-related back injury 
that occurred during airplane accidents in service.  The 
private doctor noted that he had seen the appellant several 
weeks earlier for back pain/flank pain associated with 
microscopic hematuria.  A kidney-ureter-bladder (KUB) X-ray 
series and upright showed no abnormalities except for 
thoracolumbar arthritis.  It was noted that stones revealed 
by testing may or may not have been the source of his pain.  
The assessment was left flank pain and musculoskeletal (MS) 
pain thought due to thoracolumbar arthritis.  In August 2002, 
he reported occasionally still getting left flank discomfort.  
In October 2002, the private doctor assessed persistent left 
flank pain, with etiology unclear.  

The evidence of record clearly shows that the appellant has a 
currently diagnosed disability of a low back disorder, the 
disability at issue for which service connection is claimed.  
Accordingly, the appellant has satisfied one of the three 
foregoing requisites to prevail on a claim of entitlement to 
service connection.  However, there is no evidence of such 
disorder in service or for many years thereafter.  
Furthermore, the competent medical evidence does not show any 
relationship of a low back disorder to service on any basis.  
Therefore, the appellant does not satisfy two of the three 
requirements to prevail in his claim.

The appellant has claimed that he suffered an injury to his 
low back in service in December 1945 which caused residuals; 
however, this is not supported by service medical 
documentation.  The SMRs do not show any complaints, 
findings, or diagnosis related to such claimed incident.  In 
addition, the SMRs show that, at the discharge examination in 
June 1946, his spine was clinically evaluated as normal.  In 
addition, at a November 1950 examination for transfer to the 
organized reserve, he denied having bone, joint, or other 
deformity, or arthritis, and no significant abnormalities of 
the spine were found.  

An X-ray at the February 2002 VA C&P examination showed 
degenerative osteophytosis of the lumbar spine.  Private 
treatment records show that the appellant had complaints of 
back pain and left flank pain of unclear etiology; however, 
it was thought possibly due to thoracolumbar arthritis or 
stones in the urinary tract.  This medical evidence, however, 
does not link a current low back disorder to a claimed injury 
in service many years earlier.  

Based on review of the evidence of record, the Board 
concludes that the preponderance of the evidence is against 
entitlement to service connection for residuals of a low back 
injury.  There is no competent medical evidence that the 
appellant currently has a low back disorder which has been 
linked to service or to a service-connected disability.  We 
certainly have no reason to doubt the veteran's accounts of 
various incidents which occurred during his service as an 
airman and aircrew member at the end of World War II.  The 
issue, however, is whether any injury which occurred then 
caused disability which is present now.

Although there is X-ray evidence in 2002 of arthritis of the 
thoracolumbar spine, there is no medical evidence of record 
showing arthritis of the thoracolumbar spine in service or to 
a compensable degree within the first year post-service.  No 
probative, competent medical evidence exists of a 
relationship between any currently claimed low back disorder 
and any alleged continuity of symptomatology.  Voerth v. 
West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 
488 (1997).  In reaching this decision, the Board has 
considered the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the appellant's 
claim, the doctrine is not for application.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the claim for 
service connection for residuals of a low back injury is 
denied.

B.  Dysthymic disorder or depression

Service medical records are negative for complaints, 
findings, or diagnosis of dysthymic disorder or depression.  
At the discharge examination in June 1946, there was no 
finding of an abnormal psyche, to include depression.  When 
the appellant was examined in November 1950 for transfer to 
the organized reserve, no significant psychiatric 
abnormalities were complained of or found.  He denied having 
depression or nervous trouble of any sort.

In the appellant's claim for pension received in March 1995, 
his listed disabilities included signs of clinical depression 
that began in February 1995.   

At the veteran's VA C&P examination for mental disorders in 
January 2002, he reported having been treated by a private 
practitioner since 1998 for symptoms of depression.  He 
presented with no history of any psychiatric or psychological 
disorder until 1998.  His primary concerns were his present 
financial state.  Clinical findings were reported.  There was 
no evidence of psychosis or post-traumatic stress disorder.  
There was evidence of a dysthymic disorder secondary to 
concerns about financial pressures and expenditures, for 
which he had been treated since 1998.  The diagnosis was 
dysthymic disorder, being treated with medication.  The 
impression was that there was evidence of a dysthymic 
disorder which became clinically manifested in 1998 secondary 
to financial concerns, as well as irregular heartbeat and 
high blood pressure on an equal basis.  

Private medical records for a period from June 1998 to May 
2004 show that, in November 1999, it was noted that he had 
been on medication for depression for approximately 4 or 5 
years.  The records show that he continued to use medication 
and was seen periodically for follow-up.  

The evidence of record clearly shows that the appellant has a 
currently diagnosed disability of dysthymic disorder and/or 
depression, the disabilities at issue for which service 
connection is claimed.  Accordingly, the appellant has 
satisfied one of the three foregoing requisites to prevail on 
a claim of entitlement to service connection.  However, there 
is no evidence of such disorder in service or for many years 
thereafter.  Furthermore, the competent medical evidence does 
not show any relationship of dysthymic disorder or depression 
to service on any basis.  Therefore, the appellant does not 
satisfy two of the three requirements to prevail in his 
claim.

The appellant has claimed that he suffers a dysthymic 
disorder and/or depression which is related to service.  The 
SMRs do not show any complaints, findings, or diagnosis of 
dysthymic disorder and/or depression.  Moreover, at the time 
of his March 1995 claim, the appellant reported his clinical 
depression began in February 1995, many years after service.  
At the January 2002 VA examination, the appellant reported 
treatment for depression since 1998.  The diagnosis of 
dysthymic disorder was stated as secondary to concerns about 
financial pressures and expenditures.  There was no opinion 
that the dysthymic disorder or depression were related to the 
appellant's military service.  Private treatment records show 
that the appellant uses medication to treat depression; 
however, these records do not provide a link to the 
appellant's military service.  The foregoing indicates that 
there is no reasonable basis upon which to grant the benefit 
sought on appeal.

Based upon review of the evidence of record, the Board 
concludes that the preponderance of the evidence is against 
entitlement to service connection for dysthymic disorder or 
depression.  There is no competent medical evidence that the 
appellant currently has a dysthymic disorder or depression 
which has been linked to service or to a service-connected 
disability.  No probative, competent medical evidence exists 
of a relationship between any currently claimed dysthymic 
disorder or depression and any alleged continuity of 
symptomatology.  Voerth v. West, Savage v. Gober, supra.  In 
reaching this decision, the Board has considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  See Gilbert v. Derwinski, supra.  
Accordingly, the claim for service connection for dysthymic 
disorder or depression is denied.

C.  Hypertension

The appellant claimed that he was diagnosed with a heart 
condition while in the reserves, and sought entitlement to 
service connection for hypertension.  

His SMRs are negative for complaints, findings, or diagnosis 
of hypertension.  At the discharge examination in June 1946, 
his blood pressure before exercise was 122/72, and three 
minutes after exercise was 152/78.  When the appellant was 
examined in November 1950 for transfer to the organized 
reserve, his blood pressure was 118/72 while sitting, 120/74 
while recumbent, and 120/70 while standing.  He denied having 
high or low blood pressure.

In the appellant's claim for pension received in March 1995, 
his disabilities included treatment for high blood pressure 
in 1983, and he said that he was re-examined in February 
1995. 

At the VA C&P examination in February 2002, the veteran 
stated that he was discharged from service because of either 
high blood pressure or irregular heart beat.  In 1992 he was 
found to have high blood pressure.  He did not have any 
particular cardiac symptoms, other than palpitation 
occasionally.  At the examination, his blood pressure was 
156/90, 158/92 and 158/92.  Other clinical findings were 
reported.  The diagnosis was that the appellant had some 
amount of high blood pressure.  

Private medical records for a period from June 1998 to May 
2004 show that the appellant had had borderline elevated 
blood pressure readings in the past and, after several 
readings of elevated blood pressure, was placed on 
medication.  

The veteran asserts that he has hypertension that is related 
to service, but this is not supported by service medical 
documentation.  Although at the February 2002 VA examination, 
the appellant claimed that he was possibly discharged from 
service for high blood pressure, the SMRs do not support this 
claim.  The evidence of record does not show findings or a 
diagnosis of hypertension in service, nor was such disorder 
shown to a compensable degree within the first year post-
service.  In addition, in the appellant's claim for pension 
received in March 1995, his disabilities included treatment 
for high blood pressure in 1983, which is many years after 
service.  Although medical records show treatment for 
hypertension, this evidence does not provide a link to 
service or to a service-connected disability.

Based upon review of the evidence of record, the Board 
concludes that the preponderance of the evidence is against 
entitlement to service connection for hypertension.  There is 
no competent medical evidence that the appellant currently 
has hypertension which has been linked to service or to a 
service-connected disability.  No probative, competent 
medical evidence exists of a relationship between any 
currently claimed hypertension and any alleged continuity of 
symptomatology.  Voerth v. West, Savage v. Gober, supra.  In 
reaching this decision, the Board has considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  See Gilbert v. Derwinski, supra.  
Accordingly, the claim for service connection for 
hypertension is denied.



D.  Irregular heart beat

Service medical records are negative for complaints, 
findings, or diagnosis of an irregular heart beat.  At the 
discharge examination in June 1946, the clinical evaluation 
for the veteran's heart was normal.  When he was examined in 
November 1950 for transfer to the organized reserve, no 
significant abnormalities of the heart were found.  He denied 
having palpitation or a pounding heart.  

In the appellant's claim for pension received in March 1995, 
his listed disabilities included an irregular heartbeat to be 
monitored, that began in October 1992.

At a VA C&P examination for mental disorders in January 2002, 
the appellant reported that in 1997 he was diagnosed with 
having an irregular heartbeat. 

At the VA C&P examination in February 2002, he did not have 
any particular cardiac symptoms other than palpitation 
occasionally.  The cardiac examination showed that the heart 
was not enlarged, and there was no evidence of left cardiac 
hypertrophy with abnormal heart beat or heart apex.  No 
gallops or heart murmurs were heard.  The pertinent diagnosis 
was that there was no irregular heart beat at that time.  

Private medical records for a period from June 1998 to May 
2004 show that in May 1999 his heart had regular rate and 
rhythm without murmur.  The assessment included occasional 
palpitations.  In June 2001, he was assessed with a regular 
tachycardia.  He denied having palpitations in March 2001, 
September 2001, and January 2002.  

Although at the February 2002 VA examination, the veteran 
claimed that he was possibly discharged from service for an 
irregular heart beat, the SMRs do not support this assertion.  
The appellant has claimed an irregular heart beat which is a 
symptom.  The medical evidence of record does not show an 
underlying medical disability that accounts for an irregular 
heart beat or that the symptom of an irregular heart beat 
constitutes a disability.  The existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation.  38 U.S.C.A. § 1110 (West 2002).  The symptom 
of an irregular heart beat for which the appellant alleges 
service connection is not a ratable disability recognized by 
the VA in the Schedule for Rating Disabilities.  38 C.F.R., 
Part 4.  

Without medical evidence of an underlying impairment capable 
of causing the symptom alleged, plausible evidence of the 
existence of a current disability for VA service connection 
purposes is not shown.  The evidence does not show an 
irregular heart beat recognizable as a disability that might 
have resulted from an injury or disease in service.  
38 U.S.C.A. § 1110.  In addition, there is no competent 
medical evidence of a current diagnosis of an irregular heart 
beat.  In the absence of proof of a present disability there 
can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

Based on review of the evidence of record, the Board 
concludes that the preponderance of the evidence is against 
entitlement to service connection for an irregular heart 
beat.  There is no competent medical evidence that the 
appellant currently has an irregular heart beat which has 
been linked to service or to a service-connected disability.  
No probative, competent medical evidence exists of a 
relationship between any currently claimed irregular heart 
beat and any alleged continuity of symptomatology.  Voerth, 
Savage, supra.  In reaching this decision, the Board has 
considered the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  See Gilbert v. 
Derwinski, supra.  Accordingly, the claim for service 
connection for a disability claimed as an irregular heart 
beat is denied.

ORDER

Entitlement to service connection for residuals of a low back 
injury is denied.

Entitlement to service connection for dysthymic disorder or 
depression is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for irregular heartbeat is 
denied.

REMAND

As discussed above, under VCAA and the regulations, VA has a 
duty to assist claimants in obtaining evidence needed to 
substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2004).

In the appellant's informal claim received in January 2001, 
he sought entitlement to service connection for ringing in 
both ears.  The appellant is certainly competent, as a lay 
person, to report that as to which he has personal knowledge.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  He claimed 
that he was an ordnance man while on active duty and had no 
hearing protection for his ears.  At the VA C&P examination 
in February 2002, he reported being exposed to a lot of noise 
being in flight status during the military, and after the 
military.  The pertinent diagnosis was that tinnitus was 
idiopathic, due to noise exposure.  No medical opinion was 
provided as to whether the tinnitus was linked to noise 
exposure during service.

The question for consideration is whether the present 
tinnitus is directly attributable to the appellant's active 
service.  VA's duty to assist a claimant includes obtaining 
medical records, and to provide a medical examination or 
obtain a medical opinion when necessary to decide the claim.  
38 C.F.R. § 3.159(c)(4) (2004).

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should review the claims file 
and ensure that all VCAA notice obligations 
have been satisfied in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002), and any other applicable legal 
precedent. 

2.  The RO should contact the appellant to 
provide a history of his noise exposure in 
service and post-service, to include when 
he was afforded or used hearing protection.  

3.  After the requested information 
regarding noise exposure has been received, 
the RO should request a medical opinion 
from the VA examiner who examined the 
appellant in February 2002.  The claims 
folder, to include a copy of this Remand 
and all additional evidence obtained, must 
be made available to the medical reviewer 
in order that he or she may review 
pertinent aspects of the appellant's 
service and medical history.  

a.  The reviewer should provide an 
opinion as to whether it is at least as 
likely as not (i.e., to at least a 50-50 
degree of probability) that the 
appellant's tinnitus is due to noise 
exposure in service, or whether such a 
relationship is unlikely (i.e., less than 
a 50-50 probability).  A rationale should 
be provided for all opinions expressed.  
Note:  The term "as likely as not" does 
not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it.

The determination as to whether an 
additional examination is necessary is 
left to the VA examining doctor who 
conducted the examination in February 
2002.

If the VA examining doctor in February 
2002 is no longer available, please 
forward this request for a supplemental 
opinion (with the deferred examination 
option) to an appropriate second doctor.  

3.  After the above has been accomplished, 
and after undertaking any other development 
deemed essential, the RO should 
readjudicate the appellant's claim with 
consideration of any additional evidence 
added to the record subsequent to the 
December 2002 statement of the case.  If 
the benefit sought on appeal remains 
denied, the appellant and his 
representative, should be provided a 
supplemental statement of the case 
containing notice of all relevant actions 
taken on the claim, to include a summary of 
the evidence and discussion of all 
pertinent regulations.  An appropriate 
period of time should be allowed for 
response. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



